Citation Nr: 9921080	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

There is no medical evidence linking the veteran's bilateral 
hearing loss with his period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or condition.  38 U.S.C.A. § 1110.  Service 
connection also may be presumed for certain diseases, including 
sensorineural hearing loss, which manifest to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  
However, as an initial matter, the veteran carries the burden of 
"submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is "a 
plausible claim, one which is meritorious on its own or capable 
of substantiation."  Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  For a claim to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay or 
medical evidence, as appropriate, of incurrence or aggravation of 
a disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury and 
the current disability.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).

Alternatively, a claim may be well grounded based on application 
of the rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran had 
a chronic condition either in service or during an applicable 
presumption period and that the veteran still has such condition.  
That evidence must be medical, unless it relates to a condition 
that may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded "if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology."  Savage, 10 Vet. App. at 498.

The Board stresses here that lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  

The record shows medical evidence of current bilateral hearing 
loss.  In this regard, a VA audiological evaluation performed in 
February 1998 measured puretone average thresholds as 78 for the 
right ear and as 71 for the left ear.  The testing revealed 
speech recognition ability of 80 percent in the right ear and 72 
percent in the left ear.  The veteran's hearing loss constitutes 
a disability for VA purposes in accordance with the provisions of 
38 C.F.R. § 3.385.  Further, the veteran's assertions regarding 
trouble with hearing acuity during service as well as an ear 
infection are accepted for well-grounded purposes.  

However, what is missing to well ground the veteran's claim is 
medical evidence of a link between his currently diagnosed 
hearing loss and service.  The Board notes here that hearing 
acuity was reported to be 15/15 bilaterally at the time of 
entrance examination in March 1943 whereas it was reported to be 
12/15 right ear and 15/15 left ear upon separation examination in 
March 1946.  Such findings appear to show some loss of hearing 
acuity in the right ear.  However, the claims file does not 
include any medical evidence of hearing loss prior to 1985.  
Specifically, private medical records from St. Rita's Medical 
Center reflect that the veteran was found to have moderately 
severe bilateral mixed hearing loss in August 1985.  He was 
diagnosed with ankylosis of the head of the malleus, external 
otitis, and chronic maxillary sinusitis, and underwent an 
ossicular reconstruction of the right ear.  Thereafter, hearing 
tests administered from 1988 through 1997 continued to reveal 
bilateral hearing loss.

Based on the evidence of record, the Board is unable to find 
competent evidence of a continuity of symptomatology for 
approximately 40 years after service.  Without medical evidence 
of causation, the veteran's claim must be viewed as not well-
grounded.  The Board acknowledges the veteran's assertion that he 
did not seek medical treatment for hearing loss after service 
because he was busy raising a family and getting on with his 
life.  The Board again stresses, however, that it cannot rely 
solely on the veteran's own statements because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer v. 
West, 11 Vet.App. 228 (1998); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  What is necessary is medical evidence of a nexus or 
link to service.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in developing 
the facts pertinent to that claim.  See Epps, 126 F.2d at 1468.  
As the Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as sufficient to 
inform the veteran of the elements necessary to well ground his 
claim, and as an explanation as to why his current attempt fails.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

